SAWYER, J.
The plaintiff is not entitled to any relief against the judgment in the action for forcible entry and detainer, or as against any proceedings resulting from it. The recovery in that action did not in any respect depend upon the title to the land, or upon the fraud alleged to have been perpetrated by defendants in entering it at the land office of the United States, or upon the judgment in the district court.
The law will not permit a party to take forcible possession, even of his own lands, if they are in the peaceable, though *208wrongful possession of another, and, if he does so, he will not only be compelled to restore the possession, before his title will be investigated, but will also be punished by fine, and. a further judgment for treble damages for his own infraction of the laws: Forcible Entry Act, secs. 9, 10 and 12.
In an action for forcible entry and detainer, the title is in no respect in question. A court of equity cannot relieve a party from the consequences of a forcible and unlawful attempt to redress his own wrongs. The real object of this action is to relieve the plaintiff from the judgment against him in the action for forcible entry and detainer, and himself and sureties from their liabilities upon the undertaking on appeal from that judgment. But the facts stated do not present any cause of action as to this judgment of which the court can take cognizance. There is, it is true, a prayer for relief against the judgment of the district court of the 12th of October, 1859, in favor of defendant Storer, for a recovery of the land described in the complaint. But this judgment appears to be set out merely as the foundation for the relief sought against the judgment in the action for forcible entry and detainer. It does not appear that any proceedings are being taken, or threatened to be taken, under the judgment in the district court. Nor does it appear that the plaintiff is liable in any manner to be injured by it. The judgment for the possession of the land appears to have been executed. If the certificate of location which was the evidence of title upon which the judgment in the district court was recovered has been canceled on the ground of fraud, and the plaintiff has since acquired a valid title through a patent from the state, as alleged in the complaint, the relation of the parties to the land has become entirely changed and the party has a speedy and ample remedy in an action to recover the land. But the complaint 'is not framed upon the theory that that judgment is any obstacle in the way of a recovery of the land, or that any other injury can have resulted from it, but upon the theory, only, that the judgment is an obstacle in the way of the relief sought as against the judgment in the action for forcible entry and detainer, and it is upon this view that plaintiff seeks to have it vacated in this action. At all events, the facts set forth are insufficient to constitute a cause of action as an independent substantive ground of relief. But the *209latter judgment, as before stated, does not in any respect depend upon the judgment in the district court.
There is, clearly, in our judgment, no cause of action set out in the complaint. The demurrer was, therefore, properly sustained.
Judgment affirmed.
We concur: Sanderson, C. J.; Currey, J.; Shafter, 'J.; Rhodes, J.